Exhibit 10.1

EXECUTION COPY

SHAREHOLDERS AGREEMENT dated as of November 29, 2007 (this “Agreement”), among
VeraSun Energy Corporation, a South Dakota corporation (“VeraSun”), and the
individuals and other parties listed on Schedule A attached hereto (each, a
“Shareholder” and, collectively, the “Shareholders”).

WHEREAS VeraSun, Host Acquisition Corporation, a South Dakota corporation and a
wholly owned subsidiary of VeraSun (“Sub”), and US BioEnergy Corporation, a
South Dakota corporation (“US BioEnergy”), propose to enter into an Agreement
and Plan of Merger dated as of the date of this Agreement (as the same may be
amended or supplemented, the “Merger Agreement”; terms used but not defined
herein shall have the meanings set forth in the Merger Agreement) providing for
the merger of Sub with and into US BioEnergy (the “Merger”) upon the terms and
subject to the conditions set forth in the Merger Agreement;

WHEREAS each Shareholder owns the number of shares of US BioEnergy Common Stock
set forth opposite such Shareholder’s name on Schedule A hereto (such shares of
US BioEnergy Common Stock, together with any shares of US BioEnergy Common Stock
and other voting securities of US BioEnergy acquired or held of record or
beneficially owned by such Shareholder after the date of this Agreement being
collectively referred to herein as the “Subject Shares” of such Shareholder;
provided, that if at any time the aggregate total voting power of the securities
that are Subject Shares of all the Shareholders shall not equal 33 percent of
the Total Voting Power at such time, the number of Subject Shares in the
aggregate will be deemed to be reduced or increased (as applicable) to a number
representing 33 percent of the Total Voting Power at such time, and to effect
such aggregate reduction or increase, the Subject Shares of each Shareholder
shall be reduced or increased (as applicable) on a pro rata basis among all
Shareholders (based on their relative beneficial ownership of shares of US
BioEnergy Common Stock and other US BioEnergy voting securities that would be
Subject Shares before giving effect to any reduction or increase pursuant to
this proviso), in each case only so long as necessary to ensure that the total
voting power represented by the Subject Shares is equal to 33 percent of the
Total Voting Power. As used herein “Total Voting Power” at a given time shall
mean the total voting power of all shares of US BioEnergy Common Stock and other
voting securities of US BioEnergy outstanding at such time); and

WHEREAS as a condition to its willingness to enter into the Merger Agreement,
VeraSun has requested that each Shareholder enter into this Agreement.

NOW, THEREFORE, to induce VeraSun to enter into, and in consideration of its
entering into, the Merger Agreement, and in consideration of the promises and
the representations, warranties and agreements contained herein, the parties
hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Representations and Warranties of Each Shareholder. Except as
specifically set forth in the disclosure schedule delivered to VeraSun by such
Shareholder on the date of this Agreement, each Shareholder hereby, severally
and not jointly, represents and warrants to VeraSun as follows:

(a) Organization; Authority; Execution and Delivery; Enforceability. Such
Shareholder has all requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated by this Agreement. To the extent
that such Shareholder is an entity other than an individual, such Shareholder is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization. The execution and delivery of this Agreement by
such Shareholder and the consummation by such Shareholder of the transactions
contemplated by this Agreement have been duly authorized by all necessary action
on the part of such Shareholder. This Agreement has been duly executed and
delivered by such Shareholder and, assuming due authorization, execution and
delivery by VeraSun, constitutes a legal, valid and binding obligation of such
Shareholder, enforceable against such Shareholder in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The execution
and delivery by such Shareholder of this Agreement do not, and the consummation
of the transactions contemplated by this Agreement and compliance with the
provisions of this Agreement, will not, conflict with, or result in any
violation or breach of, or default (with or without notice or lapse of time or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of a benefit under, or result in the
creation of any Lien (other than Liens created pursuant to this Agreement) on
any properties or other assets of such Shareholder under, (i) any provision of
any certificate of incorporation or by-laws or partnership agreement or the
comparable organizational documents applicable to such Shareholder, (ii) any
Contract applicable to such Shareholder or any of its properties or other assets
or (iii) subject to the filings and other matters referred to in the following
sentence of this Section 1(a), any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to such Shareholder or its properties
or other assets, except in the case of each of clauses (ii) and (iii), as is
not, individually or in the aggregate, reasonably likely to (x) impair the
ability of such Shareholder to perform its obligations under this Agreement or
(y) prevent or materially impede or delay the consummation of the transactions
contemplated by this Agreement. No consent, approval, order or authorization of,
action by or in respect of, or registration, declaration or filing with, any
Governmental Entity is required by or with respect to such Shareholder in
connection with the execution and delivery of this Agreement by such Shareholder
or the consummation by such Shareholder of the transactions contemplated by this
Agreement or the compliance by such Shareholder with the provisions of this
Agreement, except for such filings under the Exchange Act as may be required in
connection with this Agreement and the transactions contemplated by this
Agreement and except those which are not, individually or in the aggregate,
reasonably likely to (x) impair the ability of such Shareholder to perform its
obligations under this Agreement or (y) prevent or materially impede or delay
the consummation of the transactions contemplated by this Agreement. No trust of
which such Shareholder is a trustee requires the consent of any beneficiary to
the execution and

 

2



--------------------------------------------------------------------------------

delivery of this Agreement or to the consummation of the transactions
contemplated by this Agreement, except for such consents which have been
obtained prior to the date of this Agreement. If the Shareholder is an
individual and is married and the Subject Shares of the Shareholder constitute
community property or if spousal or other approval is required for this
Agreement to be legal, valid and binding, this Agreement has been duly
authorized, executed and delivered by, and constitutes a valid and binding
agreement of, the Shareholder’s spouse, enforceable against such spouse in
accordance with its terms.

(b) The Subject Shares. Such Shareholder is the record and beneficial owner of
(or is the trustee of a trust that is the record holder of, and whose
beneficiaries are the beneficial owners of), and has good and marketable title
to, the Subject Shares set forth opposite its name on Schedule A hereto, free
and clear of any Liens (other than Liens created pursuant to the terms of this
Agreement or arising under federal or state securities laws). Such Shareholder
has the sole right to vote and Transfer (as defined below) the Subject Shares,
and none of such Subject Shares is subject to any voting trust or other
agreement, arrangement or restriction with respect to the voting or the Transfer
of such Subject Shares, except as set forth in Section 3 of this Agreement.

SECTION 2. Representations and Warranties of VeraSun. VeraSun hereby represents
and warrants to each Shareholder as follows: VeraSun has all requisite corporate
power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by VeraSun and the consummation of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate action on
the part of VeraSun. This Agreement has been duly executed and delivered by
VeraSun and, assuming due authorization, execution and delivery by each
Shareholder, constitutes a legal, valid and binding obligation of VeraSun,
enforceable against VeraSun in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or similar laws
affecting the rights of creditors generally and the availability of equitable
remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law). The execution and delivery by VeraSun of this
Agreement do not, and the consummation of the transactions contemplated by this
Agreement and compliance with the provisions of this Agreement, will not,
conflict with, or result in any violation of, or default (with or without notice
or lapse of time or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of a benefit under, or
result in the creation of any Lien on any properties or other assets of VeraSun
under, (i) any provision of the Articles of Incorporation or Bylaws of VeraSun
(in each case as amended to the date of this Agreement), (ii) any Contract
applicable to VeraSun or any of its Subsidiaries or their respective properties
or other assets or (iii) subject to the filings and other matters referred to in
the last sentence of this Section 2, any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to VeraSun or any of its properties or
other assets, except in the case of each of clauses (ii) and (iii), as are not,
individually or in the aggregate, reasonably likely to (x) have a Material
Adverse Effect on VeraSun, (y) impair the ability of VeraSun to perform its
obligations under this Agreement or (z) prevent or materially impede or delay
the consummation of the transactions contemplated by this Agreement. No consent,
approval, order or authorization of, action by or in respect of, or
registration, declaration

 

3



--------------------------------------------------------------------------------

or filing with, any Governmental Entity is required by or with respect to
VeraSun in connection with the execution and delivery of this Agreement by
VeraSun or the consummation by VeraSun of the transactions contemplated by this
Agreement except for such filings under the Exchange Act as may be required in
connection with this Agreement and the transactions contemplated by this
Agreement and except those which are not, individually or in the aggregate,
reasonably likely to (x) have a Material Adverse Effect on VeraSun, (y) impair
the ability of VeraSun to perform its obligations under this Agreement or
(z) prevent or materially impede or delay the consummation of the transactions
contemplated by this Agreement.

SECTION 3. Covenants of Each Shareholder. Each Shareholder, severally and not
jointly, covenants and agrees during the term of this Agreement as follows:

(a) At any meeting of the shareholders of US BioEnergy called to vote upon the
Merger Agreement or the Merger or any of the other transactions contemplated by
the Merger Agreement, or at any adjournment or postponement thereof or in any
other circumstances upon which a vote, consent or other approval (including by
written consent) with respect to the Merger Agreement or the Merger or any of
the other transactions contemplated by the Merger Agreement is sought, such
Shareholder shall, including by executing a written consent solicitation if
requested by VeraSun, vote (or cause to be voted) all the Subject Shares of such
Shareholder in favor of the approval of the Merger Agreement and of the Merger
and each of the other transactions contemplated by the Merger Agreement. Such
Shareholder hereby agrees not to take any action by written consent in any
circumstance other than in accordance with this Section 3(a). This Section 3(a)
shall be deemed to be a voting agreement within the meaning of and created
pursuant to Section 47-1A-731 of the SDBCA.

(b) At any meeting of the shareholders of US BioEnergy or at any adjournment or
postponement thereof or in any other circumstances upon which a vote, consent,
or other approval is sought (including by written consent), such Shareholder
shall vote (or cause to be voted) all the Subject Shares of such Shareholder
against any of the following (or any agreement to enter into, effect, facilitate
or support any of the following): (i) any US BioEnergy Takeover Proposal,
(ii) any reorganization, recapitalization, dissolution, liquidation or winding
up of or by US BioEnergy, or (iii) any amendment of US BioEnergy’s Second
Amended and Restated Articles of Incorporation or Second Amended and Restated
By-laws or other proposal, action or transaction involving US BioEnergy or any
of its Subsidiaries or any of its shareholders, which amendment or other
proposal, action or transaction could reasonably be expected to prevent or
materially impede or delay the consummation of the Merger or the other
transactions contemplated by the Merger Agreement or the consummation of the
transactions contemplated by this Agreement or to dilute in any material respect
the benefits to VeraSun of the Merger and the other transactions contemplated by
the Merger Agreement or the transactions contemplated by this Agreement, or
change in any manner the voting rights of the US BioEnergy Common Stock
(collectively, “Frustrating Transactions”). This Section 3(b) shall be deemed to
be a voting agreement within the meaning of and created pursuant to
Section 47-1A-731 of the SDBCA.

 

4



--------------------------------------------------------------------------------

(c) Other than in accordance with the terms of this Agreement, such Shareholder
shall not (i) sell, transfer, pledge, assign or otherwise dispose of (including
by gift) (collectively, “Transfer”), or consent to any Transfer of, any Subject
Shares or any interest therein or enter into any Contract, option or other
arrangement (including any profit sharing or other derivative arrangement) with
respect to the Transfer of, any Subject Shares or any interest therein to any
person other than pursuant to the Merger Agreement or (ii) enter into any voting
arrangement, whether by proxy, voting agreement or otherwise, in connection
with, directly or indirectly, any US BioEnergy Takeover Proposal or otherwise
with respect to the Subject Shares. Such Shareholder shall not commit or agree
to take any action inconsistent with the foregoing. Such Shareholder shall not,
nor shall such Shareholder permit any entity under its control to, deposit any
Subject Shares in a voting trust. Notwithstanding any other provision of this
Agreement, each Shareholder may Transfer all or a portion of such Shareholder’s
Subject Shares to any other person if such person expressly agrees in writing
with VeraSun to be bound by all of the provisions of this Agreement.

(d) Such Shareholder shall use its reasonable best efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement and the Merger
Agreement, including, if requested by VeraSun, appearing at any meeting of the
shareholders of US BioEnergy or at any adjournment or postponement thereof. Such
Shareholder shall not commit or agree to take any action inconsistent with the
transactions contemplated by this Agreement or the transactions contemplated by
the Merger Agreement.

(e) From and after the date of this Agreement, such Shareholder shall not, and
shall not authorize or permit any of its Subsidiaries or affiliates (other than
US BioEnergy) or any of its or their Representatives to, directly or indirectly,
(i) solicit, initiate, encourage (including by way of furnishing information),
or take any other action to facilitate, any inquiries or the making of any
proposal that constitutes, an US BioEnergy Takeover Proposal, (ii) enter into
any agreement with respect to any US BioEnergy Takeover Proposal or
(iii) participate in any discussions or negotiations regarding an US BioEnergy
Takeover Proposal. Without limiting the foregoing, it is agreed that any
violation of the restrictions set forth in the preceding sentence by any
Representative of Shareholder shall be a breach of this Section 3(e) by such
Shareholder. Such Shareholder shall immediately cease and cause to be terminated
all existing discussions or negotiations with any person conducted heretofore
with respect to any US BioEnergy Takeover Proposal and request the prompt return
or destruction of all confidential information previously furnished.

(f) Such Shareholder shall not issue any press release or make any other public
statement, and shall not authorize or permit any of its Subsidiaries or
affiliates (other than US BioEnergy) or any of its or their Representatives to
issue any press release or make any other public statement, with respect to the
Merger Agreement, this Agreement, the Merger or any of the other transactions
contemplated by the Merger Agreement or this Agreement without the prior written
consent of VeraSun, except as may be required by applicable law, including any
filings required under the Exchange Act.

 

5



--------------------------------------------------------------------------------

(g) Such Shareholder hereby waives any appraisal rights with respect to, or
rights to dissent from, the Merger that such Shareholder may have, if any.

(h) Each Shareholder hereby covenants and agrees that for a period of 180 days
following the Effective Time (the “Lock-Up Period”), such Shareholder shall not
Transfer or consent to any Transfer of, any shares of VeraSun Common Stock
received by such Shareholder in the Merger with respect to the Subject Shares,
or any interest therein, or enter into any Contract, option or other arrangement
(including any profit sharing or other derivative arrangement) with respect to
the Transfer of, any shares of VeraSun Common Stock received by such Shareholder
in the Merger with respect to the Subject Shares or any interest therein to any
person (other than VeraSun); provided that the foregoing restriction shall not
prohibit the Transfer of an aggregate of up to 200,000 of such shares of VeraSun
Common Stock by such Shareholder to a charitable foundation, a charity or a
not-for-profit organization. Such Shareholder shall not commit or agree to take
any action inconsistent with the foregoing. Notwithstanding the provisions set
forth in this Section 3(h), after the Effective Time and during the Lock-Up
Period each Shareholder may Transfer shares of VeraSun Common Stock:

 

  (1) if such Shareholder is a natural person, to any member of such
Shareholder’s immediate family, to a trust the beneficiaries of which are
exclusively such Shareholder or members of such Shareholder’s immediate family
if, in any such case, such transfer is a bona fide gift, or by will or intestate
succession;

 

  (2) pursuant to any order of, or settlement agreement not involving any public
sale of such shares or securities, approved by, any court of competent
jurisdiction;

 

  (3) if such Shareholder is a partnership or a limited liability company, to a
partner or member, as the case may be, of such partnership or limited liability
company so long as the transfer is not for value; and

 

  (4) if such Shareholder is a corporation, to any wholly-owned subsidiary of
such corporation or to any shareholder of such corporation, so long as the
transfer is not for value.

provided, however, that in any case referred to in clauses (1) through
(4) above, it shall be a condition to the Transfer that the transferee agrees in
writing with VeraSun to be bound by this Agreement (it being understood that any
references to “immediate family” in the agreement executed by such transferee
shall expressly refer only to the immediate family of such Shareholder and not
to the immediate family of the transferee). For purposes of this paragraph,
“immediate family” shall mean a spouse, lineal descendent, father, mother,
brother or sister of such Shareholder, including any lineal descendent, brother
or sister by adoption. In addition, nothing herein shall prohibit such
Shareholder from establishing a trading plan pursuant to Rule 10b5-1 under the
Exchange Act, during

 

6



--------------------------------------------------------------------------------

the Lock-Up Period, provided that no sales or other Transfers occur under such
plan during the Lock-Up Period, and no public announcement of any such plan
occurs during the Lock-Up Period.

(i) Solely for purposes of the 12-month period referenced in clause (ii) of
Section 8, the references to 33 percent in the second “WHEREAS” clause of the
preamble hereto shall be reduced to 19.9 percent, and the Subject Shares of each
Shareholder shall also be deemed reduced accordingly.

SECTION 4. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) Each Shareholder hereby irrevocably grants to, and appoints, VeraSun and
Donald Endres, its Chief Executive Officer, and Danny Herron, its Chief
Financial Officer, in their respective capacities as designees of VeraSun, and
any individual who shall hereafter succeed to any such office of VeraSun, and
each of them individually, such Shareholder’s proxy and attorney-in-fact (with
full power of substitution), for and in the name, place and stead of such
Shareholder, to vote all of such Shareholder’s Subject Shares (owned of record
or beneficially), or grant a consent or approval or consent in writing in
respect of such Subject Shares, (i) in favor of the approval of the Merger
Agreement and of the Merger and each of the other transactions contemplated by
the Merger Agreement, (ii) against any Alternative Transaction or any
Frustrating Transaction and (iii) otherwise in accordance with Section 3 of this
Agreement.

(b) Each Shareholder represents that any proxies heretofore given in respect of
such Shareholder’s Subject Shares are not irrevocable and that all such proxies
are hereby revoked.

(c) Each Shareholder hereby affirms that the irrevocable proxy set forth in this
Section 4 is given in connection with the execution of the Merger Agreement and
that such irrevocable proxy is given to secure the performance of the duties of
such Shareholder under this Agreement. Each Shareholder hereby further affirms
that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked. Each Shareholder hereby ratifies and confirms all that
such irrevocable proxy may lawfully do or cause to be done by virtue hereof.
Each such irrevocable proxy is executed and intended to be irrevocable in
accordance with the provisions of Section 47-1A-722.2 of the SDBCA.

SECTION 5. Further Assurances. Each Shareholder will, from time to time, execute
and deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as VeraSun may reasonably request for
the purpose of effectuating the matters covered by this Agreement.

SECTION 6. Certain Events. Each Shareholder agrees that this Agreement and the
obligations hereunder shall attach to such Shareholder’s Subject Shares and
shall be binding upon any person or entity to which legal or beneficial
ownership of such Subject Shares shall pass, whether by operation of law or
otherwise, including such Shareholder’s heirs, guardians, administrators or
successors. To the extent

 

7



--------------------------------------------------------------------------------

necessary to ensure that the aggregate amount of Subject Shares hereunder equals
33 percent of the Total Voting Power from time to time (or, in the event
Section 3(i) is applicable, 19.9 percent of the Total Voting Power from time to
time), each Shareholder agrees that (i) each certificate representing the
Subject Shares shall be inscribed with a legend to such effect, (ii) in the
event of any stock split, stock dividend, merger, share exchange,
reorganization, recapitalization or other change in the capital structure of US
BioEnergy affecting the US BioEnergy Common Stock, or the acquisition of
additional shares of US BioEnergy Common Stock or other voting securities of US
BioEnergy by any Shareholder, the number of Subject Shares listed on Schedule A
hereto beside the name of such Shareholder shall be adjusted appropriately and
this Agreement and the obligations hereunder shall attach to any additional
shares of US BioEnergy Common Stock or other voting securities of US BioEnergy
issued to or acquired by such Shareholder and (iii) in the event of any other
acquisition of additional shares of capital stock of US BioEnergy or other
voting securities of US BioEnergy by any Shareholder (including through the
exercise of any warrants, stock options or similar instruments), the number of
Subject Shares listed on Schedule A hereto beside the name of such Shareholder
shall be adjusted appropriately. Subject to the limitations set forth in the
second “WHEREAS” clause of the preamble hereto, this Agreement and the
representations, warranties, covenants, agreements and obligations hereunder
shall attach to any additional shares of US BioEnergy Common Stock or other
voting securities of US BioEnergy issued to or acquired by any Shareholder
(including through the exercise of any warrants, stock options or similar
instruments).

SECTION 7. Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise, by any of the parties hereto without the prior
written consent of the other parties hereto, except that VeraSun may assign, in
its sole discretion, any of or all its rights, interests and obligations under
this Agreement to any direct or indirect wholly owned subsidiary of VeraSun, but
no such assignment shall relieve VeraSun of its obligations under this
Agreement. Any purported assignment in violation of this Section 7 shall be
void. Subject to the preceding sentences of this Section 7, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties
hereto and their respective successors and assigns.

SECTION 8. Termination. Except as set forth below, this Agreement shall
terminate upon the earliest of (i) the Effective Time; provided that, in the
case of this clause (i), Section 3(h), together with this Section 8, Section 9,
Section 11, Section 12, Section 13, Section 14 and Section 15, shall survive
such termination and continue in full force and effect, (ii) twelve months
following the termination of the Merger Agreement (A) if terminated pursuant to
Section 7.01(b)(i) or 7.01(b)(iii) thereof in circumstances in which VeraSun is
or may become entitled to receive the US BioEnergy Termination Fee, (B) if
terminated pursuant to Section 7.01(c) in the event of a willful breach of any
covenant or agreement in the Merger Agreement, or (C) if terminated pursuant to
Section 7.01(e) or Section 7.01(g) thereof; provided that, in the case of this
clause (ii), Section 3(d) shall terminate concurrently with such termination of
the Merger Agreement, and (iii) the termination of the Merger Agreement if
terminated pursuant to Section 7.01(a), 7.01(b)(ii), 7.01(b)(iv), 7.01(d),
7.01(f) or 7.01(h) thereof. No such termination of this Agreement shall relieve
any party hereto from any liability for any breach of any provision of this
Agreement prior to termination.

 

8



--------------------------------------------------------------------------------

SECTION 9. General Provisions. (a) Amendments. This Agreement may not be amended
except by an instrument in writing signed by each of the parties hereto.

(b) Notices. All notices, requests, clauses, demands and other communications
under this Agreement shall be in writing and shall be deemed given if delivered
personally, via facsimile (with confirmation) or sent by overnight or same-day
courier (providing proof of delivery) to VeraSun in accordance with Section 8.02
of the Merger Agreement and to the Shareholders at their respective addresses
set forth on Schedule A hereto (or at such other address for a party as shall be
specified by like notice).

(c) Interpretation. When a reference is made in this Agreement to an Article,
Section or Exhibit, such reference shall be to an Article or Section of, or an
Exhibit to, this Agreement unless otherwise indicated. The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”. The words
“hereby”, “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The words “date hereof” shall refer to
the date of this Agreement. The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”. The term “or” shall not be deemed to be exclusive.
All terms defined in this Agreement shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto unless
otherwise defined therein. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a person are also to its permitted successors and assigns.

(d) Counterparts; Effectiveness. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which,
taken together, shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other party. The effectiveness of this Agreement
shall be conditioned upon the execution and delivery of the Merger Agreement by
each of the parties thereto.

 

9



--------------------------------------------------------------------------------

(e) Entire Agreement; No Third-Party Beneficiaries. This Agreement (including
the documents and instruments referred to herein) (i) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties hereto with respect to the subject matter of this
Agreement and (ii) is not intended to confer upon any person other than the
parties hereto any rights or remedies hereunder.

(f) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICT OF LAWS THEREOF
EXCEPT TO THE EXTENT THAT THE LAWS OF THE STATE OF SOUTH DAKOTA ARE MANDATORILY
APPLICABLE TO THE MERGER; PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE OF SOUTH
DAKOTA SHALL GOVERN THE RELATIVE RIGHTS, OBLIGATIONS, POWERS, DUTIES AND OTHER
INTERNAL AFFAIRS OF US BIOENERGY, VERASUN AND THEIR RESPECTIVE BOARDS OF
DIRECTORS.

SECTION 10. Shareholder Capacity. No person executing this Agreement who is or
becomes during the term of this Agreement a director or officer of US BioEnergy
makes any agreement or understanding herein in his or her capacity as such
director or officer. Each Shareholder signs solely in his or her capacity as the
record holder and beneficial owner of, or the trustee of a trust whose
beneficiaries are the beneficial owners of, such Shareholder’s Subject Shares
and nothing herein shall limit or affect any actions taken by a Shareholder in
its capacity as an officer or director of US BioEnergy.

SECTION 11. Specific Enforcement; Consent to Jurisdiction. The parties agree
that irreparable damage would occur and that the parties would not have any
adequate remedy at law in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in the United States
District Court for the Southern District of New York, or, if such court does not
have subject matter jurisdiction, the state courts of New York located in New
York County, this being in addition to any other remedy to which they are
entitled at law or in equity. In addition, each of the parties irrevocably
agrees that any legal action or proceeding arising out of or related to this
Agreement or for recognition and enforcement of any judgment in respect hereof
brought by any other party hereto or its successors or assigns may be brought
and determined in the United States District Court for the Southern District of
New York, or, if such court does not have subject matter jurisdiction, the state
courts of New York located in New York County, and each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, unconditionally, with regard to any
such action or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any action, suit or
proceeding relating thereto except in such courts). Each of the parties agrees
further to

 

10



--------------------------------------------------------------------------------

accept service of process in any manner permitted by such court. Each of the
parties hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or related to this Agreement or the transactions
contemplated hereby, (a) any claim that it is not personally subject to the
jurisdiction of the above-named court for any reason other than the failure
lawfully to serve process, (b) that it or its property is exempt or immune from
jurisdiction of such court or from any legal process commenced in such court
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution of judgment, execution of judgment or otherwise) and (c) to the
fullest extent permitted by law, that (i) the suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper, or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such court. Notwithstanding the foregoing,
each of the parties hereto agrees that each of the other parties shall have the
right to bring any action or proceeding for enforcement of a judgment entered by
the United States District Court for the Southern District of New York or, if
such court does not have subject matter jurisdiction, the state courts of New
York located in New York County, or in any other court or jurisdiction.

SECTION 12. Termination of Certain Agreements. At the Effective Time, each of
(i) that certain Shareholder’s Agreement, dated as of December 13, 2006 (the
“Existing Shareholders Agreement”), by and between US BioEnergy and each of the
shareholders of US BioEnergy listed on the signature page thereto and (ii) that
certain Subscription Agreement, dated as of November 17, 2005, by and between
CHS Inc. and US BioEnergy (including that certain waiver letter, dated as of
July 26, 2006, related thereto) shall, without need for further action by any
person, terminate and no party to either agreement described in clauses (i) and
(ii) above shall have any further rights or obligations thereunder. To the
extent that a party to the Existing Shareholders Agreement is an affiliate of a
Shareholder, but such party to the Existing Shareholders Agreement is not a
signatory hereto, such Shareholder hereby irrevocably consents, on behalf of
such affiliate, to the termination of the Existing Shareholders Agreement as
provided for hereby.

SECTION 13. Waiver of Jury Trial. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any suit, action or other
proceeding arising out of this Agreement or the transactions contemplated
hereby. Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
party would not, in the event of any action, suit or proceeding, seek to enforce
the foregoing waiver and (b) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement, by, among other things, the
mutual waiver and certifications in this Section 13.

SECTION 14. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to

 

11



--------------------------------------------------------------------------------

modify this Agreement so as to effect the original intent of the parties as
closely as possible to the fullest extent permitted by applicable law in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

SECTION 15. Absence of Presumption. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement and, in the event of ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by such parties and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

[signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, VeraSun has caused this Agreement to be signed by its
officer thereunto duly authorized and each Shareholder has signed this
Agreement, all as of the date first written above.

 

VERASUN ENERGY CORPORATION by  

/s/ Donald L. Endres

Name:   Donald L. Endres Title:   President and CEO Address:   GORDON W. OMMEN

/s/ Gordon W. Ommen

Address:   CAPITALINE ADVISORS, LLC By:  

/s/ Gordon W. Ommen

Name:   Gordon W. Ommen Title:   Sole Member Address:   CAPITALINE GENERAL
PARTNER, LLC By:  

/s/ Jill Wilts

Name:   Jill Wilts Title:   Vice President Address:   CAPITALINE RENEWABLE
ENERGY, LP By:  

/s/ Gordon W. Ommen

Name:   Gordon W. Ommen Title:   Address:  

 

13



--------------------------------------------------------------------------------

BIRDDOG CAPITAL, LLC By:  

/s/ Gordon W. Ommen

Name:   Gordon W. Ommen Title:   Sole Member Address:   ROLAND J. FAGEN By:  

/s/ Roland J. Fagen

Name:   Roland J. Fagen Title:   Trustee under the Roland J. Fagen 2007 US
BioEnergy Term Trust Agreement Address:  

DIANE KATHLEEN FAGEN

 

/s/ Diane Kathleen Fagen

 

Address:   PLATTE VALLEY ENERGY, LLC By:  

/s/ Roland J. Fagen

Name:   Roland J. Fagen Title:   President Address:   GLOBAL ETHANOL, INC. By:  

/s/ Roland J. Fagen

Name:   Roland J. Fagen Title:   President Address:  

 

14



--------------------------------------------------------------------------------

CHS INC. By:  

/s/ Jay D. Debertin

Name:   Jay D. Debertin Title:   Chief Operating Officer Address:  

 

15



--------------------------------------------------------------------------------

Schedule A

 

Shareholder

   Number of
Outstanding Shares of
US BioEnergy
Common Stock    Percentage of
Total Voting
Power  

Gordon W. Ommen

   1,300,891    1.63 %

Capitaline Advisors, LLC

   510,734    0.64 %

Capitaline General Partner, LLC

   18,236    0.02 %

Capitaline Renewable Energy, LP

   48,877    0.06 %

BirdDog Capital, LLC

   2,307,967    2.90 %

Roland J. Fagen

   118,768    0.15 %

Diane Kathleen Fagan

   128,877    0.16 %

Ronald and Kathleen Fagan

   257,754    0.32 %

Platte Valley Energy, LLC

   6,591,599    8.29 %

Global Ethanol, Inc.

   3,221,921    4.05 %

CHS Inc.

   11,771,138    14.78 %

Total

   26,276,762    33.0 %            